     Case 5:21-cv-03045-SAC Document 9 Filed 04/30/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


GERALD HAMBRIGHT,

                                Petitioner,

            v.                                         CASE NO. 21-3045-SAC

STATE OF KANSAS,

                                 Respondent.


                            MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28

U.S.C. § 2241 by a pretrial detainee. Petitioner proceeds pro se,

and the court grants leave to proceed in forma pauperis.

                                  Background

     Petitioner is in pretrial custody at the Sedgwick County Jail

and is temporarily placed at the Larned State Hospital. He complains

that he is unlawfully detained, that his weapons were taken without

due process, that he is subject to excessive bail, and that he has

been denied due process and a speedy trial. The petition states
that petitioner is charged in Case Nos. 17cr000777, 19cr3853, and

20cr1109 but that all cases have been taken off the docket during

his substance abuse treatment. Petitioner seeks the processing of

his cases, monetary relief, the return of his driver’s license and

other relief.

                                  Screening

     This matter is governed by Habeas Corpus Rule 4 and 28 U.S.C.

§   2241.   Under   Rule   4,   the   court   is   required   to   undertake   a
preliminary review of the petition, and “[i]f it plainly appears

from the petition and any attached exhibits that the petitioner is
      Case 5:21-cv-03045-SAC Document 9 Filed 04/30/21 Page 2 of 4




not entitled to relief…the judge must dismiss the petition.” Habeas

Corpus Rule 4.

      A court may grant relief under § 2241 only where the petitioner

“is in custody in violation of the Constitution or laws or treaties

of the United States.” 28 U.S.C. § 2241(c)(3).

                                        Discussion

      Because        petitioner        seeks     relief        from     pending       state

prosecutions, the court must consider whether he has shown any

exceptional          circumstances        that     warrant        the     extraordinary

intervention he seeks. See Jones v. Perkins, 245 U.S. 390, 391-92

(1918)(“It is well settled that in the absence of exceptional

circumstances in criminal cases the regular judicial procedure

should be followed and habeas corpus should not be granted in

advance of a trial.”).

      Likewise, the Supreme Court has held that federal courts should

not    intervene      in     pending     state   criminal       prosecutions      absent

“irreparable injury” that is “both great and immediate.” Younger v.

Harris, 401 U.S. 37, 46 (1971)(internal quotation marks omitted).
Under the Younger abstention doctrine, a federal court must abstain

from exercising jurisdiction when the following three conditions

are   met:     “(1)    there   is   an    ongoing      state    criminal,      civil,    or

administrative          proceeding,       (2)    the    state     court      provides   an

adequate forum to hear the claims raised in the federal complaint,

and (3) the state proceedings ‘involve important state interests,

matters which traditionally look to state law for their resolution

or implicate separately articulated state policies.’” Amantullah v.
Colo.    Bd.    Of    Med.     Exam’rs,    187    F.3d    1160,       1163    (10th    Cir.

1999)(quoting Taylor v. Jaquez, 126 F.3d 1294, 1297 (10th Cir. 1997),
    Case 5:21-cv-03045-SAC Document 9 Filed 04/30/21 Page 3 of 4




cert. denied, 523 U.S. 1005 (1998)). If these conditions are met,

“Younger abstention is non-discretionary and, absent extraordinary

circumstances, a district court is required to abstain.” Crown Point

I, LLC v. Intermountain Rural Elec. Ass’n, 319 F.3d 1211, 1215 (10th

Cir. 2003)(citing Seneca-Cayuga Tribe v. Oklahoma, 709, 711 (10th

Cir. 1989)).

    In this case, the first condition is met because petitioner is

the subject of pending state criminal cases. The second condition

also is met because the Kansas courts provide petitioner with an

adequate forum to litigate his constitutional claims by way of

pretrial proceedings, trial, and, if he is convicted, direct appeal,

as well as post-conviction remedies. See Capps v. Sullivan, 13 F.3d

350, 354 n. 2 (10th Cir. 1993)(“[F]ederal courts should abstain from

the exercise of … jurisdiction if the issues raised … may be

resolved either by trial on the merits in state court or by other

(available)    state   procedures.”)(quotation      omitted).      The     third

condition is met because Kansas has an important interest                     in

enforcing its criminal laws through criminal proceedings in its
state   courts.   In   re   Troff,   488   F.3d   1237,   140      (10th    Cir.

2007)(“[S]tate control over criminal justice [is] a lynchpin in a

unique balance of interests” described as “Our Federalism.”)(citing

Younger, 401 U.S. at 44).

     The court has considered the record and finds no grounds to

proceed in this matter. Petitioner’s claims are properly considered

in the state courts, and he has shown no grounds sufficient to

warrant pretrial habeas corpus relief.
    IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motions

to proceed in forma pauperis (Docs. 7 and 8) are granted.
   Case 5:21-cv-03045-SAC Document 9 Filed 04/30/21 Page 4 of 4




   IT IS FURTHER ORDERED the petition for habeas corpus is

dismissed.

   IT IS SO ORDERED.

    DATED:   This 30th day of April, 2021, at Topeka, Kansas.



                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
